Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note:  All the paragraph numbers of the present application’s written specification (herein ‘spec’) are from the application’s publication US 20220200407.

Specification Objection
The disclosure (herein ‘spec’) is objected because of the following (emphasis added):
  [0003] In one embodiment, an electric motor system includes an electric motor, and a thermal management system. The thermal management system includes a two-phase refrigerant circuit circulating a flow of refrigerant through the electric motor, and a refrigerant-air heat exchanger fluidly connected to the electric motor via the two-phase refrigerant circuit, such that the flow of refrigerant is boiled via heat generated by the electric motor, and returned to a subcooled liquid state to cool the electric motor.
[0004] Additionally or alternatively, in this or other embodiments a motor drive is operably connected to the electric motor and fluidly connected to the refrigerant-air heat exchanger via the two-phase refrigerant circuit such that the flow of refrigerant cools the motor drive.
From the above descriptions are understood that the two-phase refrigerant circuit functions to (1) circulate the refrigerant flow and (2) connect the heat exchanger fluidly to the motor; alternately/additionally (3) to connect the motor drive fluidly to the heat exchanger.  
[0030]… The TMS 12 includes a refrigerant circuit 28 through which a flow of refrigerant 30 is circulated. In some embodiments, the refrigerant is a dielectric refrigerant. The flow of refrigerant 30 is urged along the refrigerant circuit 28 via a pump 32.
The above paragraph discloses a refrigerant circuit 28, but not clearly describe that the refrigerant circuit 28 is part of the two-phase refrigerant circuit.  Moreover, the disclosure fails to describe any structural feature(s)/component(s) of the refrigerant circuit to enable circulating a flow of refrigerant 30. 
[0033] Referring again to FIG. 1, the TMS 12 includes an oil circuit 40 fluidly connected to the gearbox 16.  The oil circuit 40 circulates a flow of lubricant 42, such as oil, therethrough.
The above paragraph discloses an oil circuit 40, but not clearly describe that the oil circuit 40 is part of the two-phase refrigerant circuit.  Moreover, the disclosure fails to describe any structural feature(s)/component(s) of the oil circuit to enable circulating the lubricant (oil) therethrough. 
The spec does not provide any structural feature(s)/components of the two-phase refrigerant circuit to perform the functions: to (1) circulate the refrigerant flow and (2) connect the heat exchanger fluidly to the motor; alternately/additionally (3) to connect the motor drive fluidly to the heat exchanger.  In fact, in the Detailed Description section of the spec, the term “two-phase refrigerant circuit” is completely not mentioned at all.   The spec discloses the refrigerant circuit 28 and oil circuit 40, but not clearly states that these circuits are parts of the two-phase refrigerant circuit.  Furthermore, the spec does not disclose any structural feature(s)/component(s) of the respective refrigerant circuit 28 and oil circuit 40 to enable these circuits to perform their respective functions.
The spec also discloses (emphasis added): 
[0034] Referring again to FIG. 1, the TMS 12 includes a controller 48. The controller 48 is connected to, for example, the pump 32, the input valve 34, the output valve 36, and one or more pressure and/or temperature sensors 50 to detect pressures and/or temperatures at various points of the TMS 12. For example, sensors 50 may be positioned at a refrigerant outlet of the electric motor 10, a refrigerant outlet of the motor drive 14 and a refrigerant outlet of the heat exchanger 18. Depending on the conditions detected by the sensors 50, the controller 48 controls operation of the pump 32, the input valve 34 and/or the output valve 36 to, for example, increase or decrease refrigerant flow rate or bias flow toward one of the electric motor 10 or motor drive 14.
The above description is understood that the TMS 12 (not the two-phase refrigerant circuit) comprises the controller 48 with the sensors 50 to control the pump 32, the respective input and/or the output valves 34, 36 for increasing or decreasing the refrigerant flow rate or bias flow toward one of the electric motor 10 or motor drive 14.  Thus, the controller 48 of the TMS 12 is for controlling the flow by increasing or decreasing the flow rate.  The controller 48 and the pump 32 are not described to perform the functions of circulating the refrigerant flow of the two-phase refrigerant circuit (as stated in [0003]-[0004]).
Furthermore, if one were looking into the drawings for understanding, in light of description/illustration, one would see that the drawings are merely simplified diagrams.  
In Fig. 1 the refrigerant circuit 28 is merely an arrow, and oil circuit 40 is a loop of arrows.  The drawings insufficiently illustrate any structural feature(s)/component(s) of the two-phase refrigerant circuit.  The drawings show the TMS 12 having the refrigerant circuit 28 and oil circuit 40, which are illustrated respective loops with responding parts of the electric motor system.  The drawings do not show any structural feature(s)/component(s) of the respective refrigerant circuit 28 and oil circuit 40 to perform their respective function(s).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 1, “In claim 1, the recitation “a two-phase refrigerant circuit circulating a flow of refrigerant through the electric motor and a refrigerant-air heat exchanger fluidly connected to the electric motor via the two-phase refrigerant circuit”, and, 
in claim 11, “A method of dissipating thermal energy from an electric motor, comprising: urging a flow of refrigerant through an electric motor, thereby boiling the flow of refrigerant; directing the flow of refrigerant from the electric motor to a refrigerant-air heat exchanger via a two-phase refrigerant circuit; and cooling the refrigerant to a sub-cooled liquid state at the refrigerant-air heat exchanger via thermal energy exchange with a flow of air through the refrigerant-air heat exchanger”; and, 
in claim 17, “A thermal management system for an electric motor system, comprising: a refrigerant-air heat exchanger; a two-phase refrigerant circuit fluidly connected to the refrigerant-air heat exchanger and to an electric motor, a flow of refrigerant circulating through the refrigerant circuit to cool the electric motor; a lubricant circuit fluidly connected to the refrigerant-air heat exchanger and to a gear box operably connected to the electric motor, a flow of lubricant circulating through the lubricant circuit cooled at the refrigerant-air heat exchanger”; 
these claimed limitations respectively contain subject matter which were not described in the spec in such a way as to enable one skilled in the art to make and/or use the invention.  In other words, the claims 1, 11 and 17 respectively contain subject matters that have questionable enablement issues.  The reason is that the spec does not provide any structural feature(s)/components of the two-phase refrigerant circuit (in claims 1, 11, 17), the lubricant circuit (in claim 17) to perform the respective operations/functions, as claimed.  See the above Specification Objection for more detailed explanation.  
Other claims included herein due to their dependencies from the respective rejected claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “a two-phase refrigerant circuit circulating a flow of refrigerant through the electric motor and a refrigerant-air heat exchanger fluidly connected to the electric motor via the two-phase refrigerant circuit” is indefinite because of the following:
(a) the claimed limitations “a two-phase refrigerant circuit circulating a flow of refrigerant through the electric motor” is considered to evoke 35 U.S.C. 112(f) because the generic placeholder (i.e. two-phase refrigerant circuit) is followed by a function (i.e. circulating).  
(b) the claimed limitations “a refrigerant-air heat exchanger fluidly connected to the electric motor via the two-phase refrigerant circuit” is considered to evoke 35 U.S.C. 112(f) because the generic placeholder (i.e. two-phase refrigerant circuit) serves the function of fluidly connecting (the heat exchanger and the motor).  
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (i.e. to circulate refrigerant flow) and to clearly link the structure, material, or acts to the function.  See the above Specification Objection for detailed explanation.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In claim 11, “A method of dissipating thermal energy from an electric motor, comprising: urging a flow of refrigerant through an electric motor, thereby boiling the flow of refrigerant; directing the flow of refrigerant from the electric motor to a refrigerant-air heat exchanger via a two-phase refrigerant circuit; and cooling the refrigerant to a sub-cooled liquid state at the refrigerant-air heat exchanger via thermal energy exchange with a flow of air through the refrigerant-air heat exchanger” is indefinite because of the claimed limitations “directing the flow of refrigerant from the electric motor to a refrigerant-air heat exchanger via a two-phase refrigerant circuit”.  It is unclear how the refrigerant flow is directed from the motor to the heat exchanger via the two-phase refrigerant circuit.  In other words, it is unclear how does the two-phase refrigerant circuit direct the refrigerant flow from the motor to the heat exchanger, while no feature(s)/component(s)/act of performing the function of the two-phase refrigerant is set forth in the claim (and not disclosed in the spec).
By the same reason, in claim 17, “A thermal management system for an electric motor system, comprising: a refrigerant-air heat exchanger; a two-phase refrigerant circuit fluidly connected to the refrigerant-air heat exchanger and to an electric motor, a flow of refrigerant circulating through the refrigerant circuit to cool the electric motor; a lubricant circuit fluidly connected to the refrigerant-air heat exchanger and to a gear box operably connected to the electric motor, a flow of lubricant circulating through the lubricant circuit cooled at the refrigerant-air heat exchanger” is indefinite because it is unclear how “a flow of refrigerant circulating through the refrigerant circuit to cool the electric motor”, as claimed.  What claimed component(s) of the claimed thermal management system (TMS) enable(s) the refrigerant flow circulating through the refrigerant circuit?  If the answer were the refrigerant circuit, then how can the refrigerant circuit circulate the refrigerant flow through itself? Should the refrigerant circuit circulates the refrigerant flow through the motor?  
By the same reason, how “a flow of lubricant circulating through the lubricant circuit”, as claimed. What claimed component(s) of the claimed TMS enable(s) the lubricant flow circulating through the lubricant circuit?  Should the lubricant circuit circulate the lubricant flow between the gearbox and the heat exchanger?
In claims 8 and 17, “the refrigerant circuit” has insufficient antecedent basis.  It should be “two-phase refrigerant circuit”.
In claim 19, “a controller operably connected to the one or more sensors and the one or more valves, the controller configured to operate the one or more valves” is indefinite because it has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In the claimed limitations, the term “controller” is a generic placeholder that is followed by the function “to operate” the valves.  However, the limitations that the controller is “operably connected to the one or more sensors and one or more valves” set forth the operational structure (i.e. to operably connected to the valves).
Other claims included herein due to their dependencies from the respective rejected claims.
MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
The above are but a few specific examples of indefinite and functional or operational language used throughout this claim, and are only intended to illustrate the extensive revision required to overcome the rejection under 35 USC 112, second paragraph.  The above-mentioned corrections, therefore, are in no way a complete and thorough listing of every indefinite and functional or operational language used throughout this claim.  Applicant is required to revise all of the claims completely, and not just correct the indefinite and functional or operational languages mentioned. 
In this instant case, given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims in light of the specification.  Moreover, given the specification does not provide detailed descriptions of the two-phase refrigerant circuit’s structural feature(s)/component(s) and the lubricant/oil circuit’s structural feature(s)/component(s) and how these respective feature(s)/component(s) operably enable the respective circuits to function.  Thus, the claims cannot be interpreted in light of the spec.
As a result, it would not be proper to reject claims 1-20 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834